
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.92

EXECUTION COPY


EXCHANGE AGREEMENT


        This Exchange Agreement (this "Agreement"), dated as of February 16,
2005, is made by and among Worldspan Technologies, Inc., a Delaware corporation
f/k/a Travel Transaction Processing Corporation (the "Issuer"), Citicorp
Mezzanine III, L.P., a Delaware limited partnership ("CMIII"), and CVC Capital
Funding, LLC, a Delaware limited liability company ("CVC" and, together with
CMIII, the "Purchasers").

        Pursuant to the terms and conditions of this Agreement, the Issuer
proposes to issue to the Purchasers $43,629,574.10 aggregate principal amount of
its Subordinated Notes due 2013 (the "New Securities") in exchange for the
surrender and cancellation by the Purchasers of the outstanding principal amount
and all accrued and unpaid interest owing by the Issuer to the Purchasers under
each Purchaser's interest in that certain Subordinated Note, dated as of
June 30, 2003, made by the Issuer in favor of American Airlines, Inc., which was
subsequently transferred in part to each of CMIII and CVC, including any
Additional Notes issued or issuable thereunder (the "Existing Notes").
Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the notes evidencing and governing the terms of the New
Securities (the "New Notes").

        1.    Agreements to Issue and Exchange.    The Issuer hereby agrees to
issue to the Purchasers, and each Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees to accept from the Issuer, the principal amount of
the New Securities set forth opposite such Purchaser's name on Schedule I
attached hereto in exchange for the surrender and cancellation by such Purchaser
of the outstanding principal amount of the Existing Notes held by such Purchaser
and all accrued and unpaid interest thereon.

        2.    Exchange and Delivery.    The closing of the transactions
contemplated hereby (the "Closing") shall take place on the date hereof, subject
to the satisfaction or waiver in writing of the conditions precedent to the
Closing set forth in Section 4 below. The time and date of such closing are
hereinafter referred to as the "Closing Date." At the Closing, on the Closing
Date, following the Issuer's (i) issuance and delivery to each Purchaser of a
New Note evidencing the New Securities to be acquired by such Purchaser
hereunder and (ii) payment to each Purchaser by wire transfer of immediately
available funds of the aggregate Cash Interest Amount (as defined in the
Existing Notes) owing to such Purchaser under such Purchaser's Existing Note as
set forth opposite such Purchaser's name on Schedule I attached hereto, such
Purchaser shall deliver and surrender to the Issuer for cancellation the
evidence of such Purchaser's interest in the Existing Notes. Any transfer taxes
payable in connection with the transfer of the New Securities to the Purchasers
shall be paid by the Issuer.

        3.    Representations and Warranties of the Issuer.    The Issuer hereby
represents and warrants to the Purchasers as of the date hereof and as of the
Closing Date as follows:

        (a)   This Agreement has been duly authorized, executed and delivered by
the Issuer and is a legal, valid and binding obligation of the Issuer,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally and general
principles of equity.

        (b)   The New Securities have been duly authorized by the Issuer and,
when delivered to the Purchasers in accordance with the terms of this Agreement,
will be valid and binding obligations of the Issuer, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors' rights generally and general principles of equity, and will
be entitled to the benefits of the New Notes.

        (c)   The execution and delivery by the Issuer of, and the performance
by the Issuer of its obligations under, this Agreement and the New Notes will
not contravene (i) any agreement or other instrument binding upon the Issuer or
any of its Subsidiaries, (ii) any provision of applicable

--------------------------------------------------------------------------------






law, (iii) any provision of the certificate of incorporation or by-laws of the
Issuer, or (iv) any judgment, order or decree of any governmental body, agency
or court having jurisdiction over the Issuer or any of its Subsidiaries, except
as to clause (i), (ii) or (iv) above, where such contravention, individually or
in the aggregate, would not have, and could not reasonably be expected to have,
a material adverse effect on (A) the financial condition, business, results of
operations, liabilities, management or prospects of the Issuer or any of its
Subsidiaries taken as a whole, (B) the validity or enforceability of this
Agreement or the New Notes, or (C) the rights or remedies of the Purchasers
hereunder or under the New Notes (a "Material Adverse Effect"). No consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Issuer of its obligations
under this Agreement and the New Notes, except (x) such as may be required by
the securities or Blue Sky laws of the various states in connection with the
offer and sale of the New Securities, and (y) in each case, where the failure to
obtain any such consent, approval, authorization, order or qualification would
not have, and could not reasonably be expected to have, a Material Adverse
Effect.

        (d)   There are no legal or governmental actions, suits or proceedings
pending or, to the best of the Issuer's knowledge, threatened against or
affecting the Issuer or any of its Subsidiaries, which has as the subject
thereof any property owned or leased by the Issuer or such Subsidiary, where in
each such case there is a reasonable possibility that such action, suit or
proceeding might be determined adversely to the Issuer or such Subsidiary and
any such action, suit or proceeding, if so determined adversely, would adversely
affect the consummation of the transactions contemplated by this Agreement or
the New Notes.

        (e)   The Issuer will use the proceeds received from the issuance of the
New Securities to refinance the Existing Notes.

        (f)    Neither the Issuer nor any of its Subsidiaries is, and after
giving effect to the offering and sale of the New Securities and the application
of the proceeds thereof, will be, required to register as an "investment
company" as such term is defined in the Investment Company Act of 1940, as
amended; and the New Securities satisfy the requirements set forth in
Rule 144A(d)(3) under the Securities Act.

        (g)   Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an "Affiliate") of the Issuer has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the New
Securities in a manner that would require the registration under the Securities
Act of the New Securities or (ii) engaged in any form of general solicitation or
general advertising in connection with the offering of the New Securities (as
those terms are used in Regulation D under the Securities Act), or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act.

        (h)   Assuming that the representations and warranties of the Purchasers
in Section 5 are true, correct and complete, it is not necessary in connection
with the offer, sale and delivery of the New Securities to the Purchasers in the
manner contemplated by this Agreement to register the New Securities under the
Securities Act or to qualify the New Notes under the Trust Indenture Act of
1939, as amended.

        (i)    No event is outstanding which constitutes (or, with the giving of
notice, lapse of time, or the fulfillment of any other applicable condition
(other than the mere occurrence of such event), will constitute) a Default or an
Event of Default.

2

--------------------------------------------------------------------------------






        4.    Conditions to each Purchaser's Obligations.    The obligations of
each Purchaser to exchange Existing Notes for the New Securities on the Closing
Date are subject to the following conditions:

        (a)   Such Purchaser shall not have discovered or otherwise become aware
of information in existence as of February 4, 2005 and not previously disclosed
to such Purchaser that it reasonably believes to be materially inconsistent in
an adverse manner with its understanding, based on information provided to such
fund prior to February 4, 2005, of the business, assets, operations, properties,
condition (financial or otherwise), results of operations, liabilities
(including contingent liabilities), material agreements and prospects of the
Issuer and its Subsidiaries.

        (b)   The representations and warranties of the Issuer contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date and the Issuer shall have complied with all of the agreements and satisfied
all of the conditions on its part to be performed or satisfied hereunder on or
before the Closing Date.

        (c)   There shall not exist (pro forma for the Recapitalization
Transactions (as defined in the Waiver and Consent (as defined below) and the
financings contemplated thereby and hereby) any default or event of default
under the Senior Credit Agreement, the Second Lien Notes Indenture, this
Agreement or the New Notes, or under any other material indebtedness or
agreement of the Issuer or any of its Subsidiaries.

        (d)   Worldspan, L.P. shall have received at least $300.0 million in
gross cash proceeds from the issuance of the Second Lien Notes under the Senior
Lien Notes Indenture, and the Second Lien Notes Indenture shall be in full force
and effect and no provision thereof shall have been waived, amended,
supplemented or otherwise modified.

        (e)   Worldspan, L.P. shall have received at least $400.0 million (not
including undrawn commitments) in gross cash proceeds from borrowings under the
Senior Credit Agreement, and the Senior Credit Agreement shall be in full force
and effect and no provision thereof shall have been waived, amended,
supplemented or otherwise modified.

        (f)    All governmental, shareholder and material third party consents
and approvals necessary in connection with the transactions contemplated hereby
and by the Senior Credit Agreement and the Second Lien Notes Indenture shall
have been obtained and shall be in full force and effect and all applicable
waiting periods have expired without any action being taken by any authority or
third party that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of the
foregoing.

        (g)   Such Purchaser shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an officer of the Issuer, to
the effect that the conditions set forth in Sections 4(b), 4(c), 4(d) and 4(f)
have been satisfied.

        (h)   There shall not be any pending or threatened litigation or
proceeding against the Issuer or any of its Subsidiaries or Affiliates (other
than the Purchasers), or otherwise relating to the transactions contemplated
hereby which seeks to enjoin or challenge the transactions contemplated hereby.

        (i)    Such Purchaser shall have received on or before the Closing Date
the following documents:

          (i)  counterparts hereof signed by each of the parties listed on the
signature pages hereof (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Purchaser in form
satisfactory to it of telegraphic, telex or other written confirmation from such
party of execution of a counterpart hereof by such party);

3

--------------------------------------------------------------------------------



         (ii)  duly executed New Securities from the Issuer for the account of
such Purchaser dated as of the Closing Date;

        (iii)  copies of the certificate of incorporation or equivalent
organizational document, as applicable, of the Issuer and Worldspan, L.P. and
certified to be true and complete as of a recent date by the appropriate
governmental authority of the state of its organization;

        (iv)  copies of the bylaws or equivalent governing documents of the
Issuer and Worldspan, L.P., certified by an officer of the Issuer or such
Subsidiary, as applicable, as of the Closing Date to be true and correct and in
full force and effect as of the Closing Date;

         (v)  copies of certificates of good standing, existence or its
equivalent with respect to the Issuer and Worldspan, L.P. certified as of a
recent date by the appropriate governmental authorities of the state of its
organization;

        (vi)  an incumbency certificate of the Issuer certified by a secretary
or assistant secretary of the Issuer to be true and correct as of the Closing
Date.

        (j)    Such Purchaser shall have received payment in full in immediately
available funds of all reasonable expenses (including attorney's fees) incurred
in connection with the negotiation and execution of this Agreement and the New
Notes, and all other documents, instruments and agreements executed and/or
delivered in connection therewith.

        (k)   The Waiver and Consent shall be in full force and effect.

        (l)    The Issuer and the Purchasers shall have executed and delivered a
registration rights agreement covering the New Securities in form and substance
reasonably satisfactory to the Purchasers, and such registration rights
agreement shall be in full force and effect.

        5.    Representations and Warranties of the Purchaser.    Each Purchaser
represents and warrants to the Issuer that such Purchaser is a qualified
institutional buyer as defined in Rule 144A under the Securities Act and an
"Accredited Investor" as such term is defined in Rule 501 under the Securities
Act with such knowledge and experience in financial and business matters as is
necessary in order to evaluate the merits and risks of an investment in the New
Securities. Such Purchaser is acquiring the New Securities for investment solely
for its account and not with a view to any distribution thereof or with any
present intention of offering or selling any of the New Securities in a
transaction that would violate the Securities Act or the securities laws of any
state of the United States. Each Purchaser agrees to not, directly or
indirectly, offer, transfer or sell any of the New Securities unless the offer,
transfer or sale is pursuant to an effective registration statement under the
Securities Act and has been registered under any applicable state securities or
"blue sky" laws or pursuant to an exemption therefrom.

        6.    Indemnity and Contribution.    

        (a)   The Issuer agrees to indemnify and hold harmless each Purchaser
and each person, if any, who controls any Purchaser within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by, arising out of,
or based upon, in whole or in part, (i) any inaccuracy in the representations
and warranties of the Issuer contained herein or (ii) any failure of the Issuer
to perform its obligations hereunder or under law.

        (b)   In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Section 6(a) hereof, such person (the "Indemnified Party")
shall promptly notify the person against whom such indemnity may be sought (the
"Indemnifying Party") in writing and the Indemnifying Party, upon

4

--------------------------------------------------------------------------------






request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnifying Party and the Indemnified Party and the Indemnified Party
shall have been advised by such counsel that representation of both parties by
the same counsel would be inappropriate due to one or more legal defenses
available to the Indemnified Party which are different from or additional to
those available to the Indemnifying Party. It is understood that the
Indemnifying Party shall not, in respect of the legal expenses of any
Indemnified Party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such Indemnified
Parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by the Purchaser. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an Indemnified Party shall have requested an Indemnifying Party to
reimburse the Indemnified Party for fees and expenses of counsel as contemplated
by the second and third sentences of this paragraph, the Indemnifying Party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than
30 days after receipt by such Indemnifying Party of the aforesaid request and
(ii) such Indemnifying Party shall not have reimbursed the Indemnified Party in
accordance with such request prior to the date of such settlement. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding.

        (c)   To the extent the indemnification provided for in Section 6(a) is
unavailable to an Indemnified Party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying Party
under such paragraph, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Indemnifying
Party or parties on the one hand and the Indemnified Party or parties on the
other hand from the offering of the New Securities or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Indemnifying Party or
parties on the one hand and of the Indemnified Party or parties on the other
hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Issuer on the one hand and
the Purchasers on the other hand in connection with the offering of the New
Securities shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the New Securities (before deducting expenses)
received by the Issuer and the Consent Payment Amount received by the Purchasers
in respect thereof, bear to sum of the aggregate offering price of the New
Securities and the Consent Payment Amount. The relative fault of the Issuer on
the one hand and of the

5

--------------------------------------------------------------------------------






Purchasers on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuer or by the Purchasers and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

        (d)   The Issuer and the Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 6. The amount paid or
payable by an Indemnified Party as a result of the losses, claims, damages and
liabilities referred to in this Section 6 shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 6 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Party at law or in equity.

        (e)   The indemnity and contribution provisions contained in this
Section 6 and the representations, warranties and other statements of the Issuer
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Purchaser or any person controlling any Purchaser or by
or on behalf of the Issuer, its officers or directors or any person controlling
the Issuer and (iii) acceptance of and payment for any of the New Securities.

        7.    Consent Fee.    The Issuer hereby covenants and agrees that on or
before February 28, 2005 it shall pay to the Purchasers the consent fee and
interest thereon (collectively, the "Consent Payment Amount") set forth opposite
such Purchaser's name on Schedule I attached hereto pursuant to the Second
Amended and Restated Waiver and Consent, dated as of February 11, 2005, by and
among the Issuer and the Purchasers (the "Waiver and Consent"); provided that
payment by the Issuer of the Consent Payment Amounts set forth on Schedule I
attached hereto shall constitute payment in full of all amounts due under
Section 2 of the Waiver and Consent.

        8.    Notices.    Any notice or communication by the Purchasers or the
Issuer to the others is duly given if in writing and delivered in Person or
mailed by first class mail (registered or certified, return receipt requested),
telecopier or overnight air courier guaranteeing next day delivery, to the
others' address:

If to the Issuer, to:

Worldspan Technologies Inc.
300 Galleria Parkway, N.W.
Atlanta, Georgia 30339
Attention: General Counsel
Fax: (770) 563-7878

with a copy (which shall not constitute notice to the Issuer) to:

Dechert LLP
4000 Bell Atlantic Tower
1717 Arch Street
Philadelphia, Pennsylvania 19103
Attention: Geraldine A. Sinatra
Fax: (215) 994-2222

6

--------------------------------------------------------------------------------






If to any Purchaser, to:

c/o Citicorp Capital Investors, Ltd.
399 Park Avenue
New York, New York 10022
Attention: Byron Knief

with a copy (which shall not constitute notice to such Purchaser) to:

Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, New York, 10022
Attention: Eunu Chun
Fax: (212) 446-4900

Any party hereto, by notice to the others may designate additional or different
addresses for subsequent notices or communications.

        All notices and communications will be deemed to have been duly given at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and the next Business Day after timely delivery to
the courier, if sent by overnight air courier guaranteeing next day delivery.

        9.    Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

        10.    Applicable Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

        11.    Headings.    The headings of the sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed a part
of this Agreement.

        12.    Successors and Assigns; Amendment.    This Agreement shall inure
to the benefit of and be binding upon the Issuer, the Purchasers, their
respective successors, executors, administrators, heirs and assigns, and the
officers, directors and controlling persons referred to herein, and no other
person shall have any right or obligation hereunder; provided, that the Issuer
may not assign any or all of its rights or delegate its obligations hereunder
without the express prior written consent of the Purchasers. This Agreement may
not be amended or modified unless in writing by all of the parties hereto.

* * * * *

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    WORLDSPAN TECHNOLOGIES INC.,
 
 
By:
 
/s/  JEFFREY C. SMITH      

--------------------------------------------------------------------------------

Name: Jeffrey C. Smith
Title: General Counsel, Secretary and Senior Vice President Human Resources
 
 
CITICORP MEZZANINE III, L.P.
 
 
By:
 
CITICORP CAPITAL INVESTORS, LTD., its general partner
 
 
By:
 
/s/  BYRON L. KNIEF      

--------------------------------------------------------------------------------

Name: Byron L. Knief
Title: President
 
 
CVC CAPITAL FUNDING, LLC
 
 
By:
 
/s/  BYRON L. KNIEF      

--------------------------------------------------------------------------------

Name: Byron L. Knief
Title: President

8

--------------------------------------------------------------------------------





QuickLinks


EXCHANGE AGREEMENT
